         Case 2:20-cv-06564-MAK Document 25 Filed 03/25/21 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AMELIA TJOKROWIDJOJO                       : CIVIL ACTION
                                            :
                    v.                      : NO. 20-6564
                                            :
 KLEBER X. SAN LUCAS, et al.                :

                                         ORDER

       AND NOW, this 25th day of March 2021, upon considering Defendants’ Motion for

judgment on the pleadings (ECF Doc. No. 16), Plaintiff’s Opposition (ECF Doc. No. 22),

Defendants’ Reply (ECF Doc. No. 23), and for reasons in the accompanying Memorandum, it is

ORDERED Defendants’ Motion (ECF Doc. No. 16) is DENIED and the parties shall proceed

consistent with our March 17, 2021 Order (ECF Doc. No. 21).




                                                 KEARNEY, J.
